Exhibit 10.4

 

SECOND AMENDMENT TO MASTER LEASE AND

FIRST AMENDMENT TO ACCESS AGREEMENT

 

THIS SECOND AMENDMENT TO MASTER LEASE and FIRST AMENDMENT TO ACCESS AGREEMENT
(this “Amendment”) shall amend (i) that certain Master Lease, dated November 1,
2013 (the “Effective Date”), by and between GLP Capital, L.P. (together with its
permitted successors and assigns, “Landlord”) and Penn Tenant, LLC (together
with its permitted successors and assigns, “Tenant”), as amended by the First
Amendment thereto entered into on March 5, 2014 (as amended, the “Master
Lease”), and (ii) that certain Access Agreement, dated the Effective Date, by
and between Landlord and Tenant (the “Access Agreement”). This Amendment is
being entered into on this 18th day of April 2014 to be effective as of the
Effective Date, as more fully set forth herein. Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to them in the
Master Lease.

 

WHEREAS, Landlord and Tenant each desire to amend the Master Lease and the
Access Agreement in order to amend or clarify certain provisions relating to the
Iowa Casino, as more fully described herein.

 

NOW, THEREFORE, in consideration of the provisions set forth in the Master Lease
and the Access Agreement, each as amended by this Amendment, including, but not
limited to, the mutual representations, warranties, covenants and agreements
contained therein and herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby respectively acknowledged, and
subject to the terms and conditions thereof and hereof, the parties, intending
to be legally bound, hereby agree that the Master Lease and the Access Agreement
shall be amended as follows:

 

ARTICLE I

AMENDMENT TO THE MASTER LEASE AND THE ACCESS AGREEMENT

 

1.1                               With respect to the Iowa Casino, the parties
hereby agree that the term “Leased Improvements” in Section 1.1 of the Master
Lease shall include, to the extent constituting “real property” as that term is
defined in Treasury Regulation §1.856-3(d), all buildings, structures, Fixtures
and other improvements of every kind now or hereafter located on the leased real
property covered by the Access Agreement or the barges serving as foundations or
points of access connected thereto.

 

1.2                               The parties hereby amend the Access Agreement
to clarify that Tenant shall be responsible for the payment of all Impositions
relating to the Second Amended and Restated Development Agreement between the
City of Sioux City, Iowa and Belle Sioux City L.P., dated January 28, 2013.

 

1.3                               The parties hereby amend Sections 14.6 of the
Master Lease to specify that, notwithstanding the calculation set forth in
Section 14.6, upon a Leased Property Rent Adjustment Event triggered by the
ceasing of gaming operations of the Iowa Casino due to termination, lapse or
non-renewal of a Gaming License as contemplated under Section 33.4, (i) the
Building Base Rent shall be reduced by $4,228,344, (ii) the Other Land Based
Rent shall be reduced by $1,014,060, (iii) the Percentage Rent due under clause
(1) of the definition of Percentage Rent shall be reduced by $1,014,060,
(iv) the amount set forth in clause (b) of the proviso of clause (1) of the
definition of Percentage Rent shall be reduced by $25,310,504 and (v) and the
calculation of Percentage Rent due under clause (2) of the definition of
Percentage Rent shall not be reduced. The adjustments collectively described in
this section 1.3 shall be referred to herein as the “Adjustments”. To the extent
the Adjustments are triggered, in the event the current Sioux City gaming
operations are closed to the public for a period of time that is less than 180
days and then gaming operations re-open to the public (“Re-Opening”), then
(a) all payments from Tenant to Landlord from the Re-Opening date through any
other adjustment event shall be calculated as if the Adjustment was never
implemented and (b) Tenant would pay to Landlord

 

--------------------------------------------------------------------------------


 

within 60 days all payments forgiven in connection with the Adjustment. In the
event that Sioux City subsequently ceases operations after the Re-Opening, the
Adjustment will be calculated as set forth in this section 1.3.

 

ARTICLE II

AUTHORITY TO ENTER INTO AMENDMENT

 

Each party represents and warrants to the other that: (i) this Amendment and all
other documents executed or to be executed by it in connection herewith have
been duly authorized and shall be binding upon it; (ii) it is duly organized,
validly existing and in good standing under the laws of the state of its
formation and is duly authorized and qualified to perform this Amendment, the
Master Lease and the Access Agreement, each as amended hereby, within the
State(s) where any portion of the Leased Property is located, and (iii) neither
this Amendment, the Master Lease, the Access Agreement, each as amended hereby,
nor any other document executed or to be executed in connection herewith
violates the terms of any other agreement of such party.

 

ARTICLE III

MISCELLANEOUS

 

3.1                               Costs and Expenses; Fees. Each party shall be
responsible for and bear all of its own expenses incurred in connection with
pursuing or consummating this Amendment and the transactions contemplated by
this Amendment, including, but not limited to, fees and expenses, legal counsel,
accountants, and other facilitators and advisors.

 

3.2                               Choice of Law and Forum Selection Clause. This
Amendment shall be construed and interpreted, and the rights of the parties
shall be determined, in accordance with the substantive Laws of the State of New
York without regard to the conflict of law principles thereof or of any other
jurisdiction

 

3.3                               Counterparts; Facsimile Signatures. This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. In proving this Amendment, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought. Any counterpart may be executed by facsimile signature
and such facsimile signature shall be deemed an original.

 

3.4                               No Further Modification. Except as modified
hereby, the Master Lease and the Access Agreement remain in full force and
effect.

 

[SIGNATURE PAGE TO FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the undersigned as of the date first above written.

 

 

LANDLORD:

 

 

 

GLP CAPITAL, L.P.

 

 

 

 

 

By:

/s/ William J. Clifford

 

William J. Clifford

 

CFO, Secretary and Treasurer

 

 

 

 

 

TENANT:

 

 

 

PENN TENANT, LLC

 

 

 

By:

Penn National Gaming, Inc.,

 

 

its managing member

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

Robert S. Ippolito

 

Secretary and Treasurer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO MASTER LEASE AND

FIRST AMENDMENT TO ACCESS AGREEMENT]

 

--------------------------------------------------------------------------------